EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Christopher George on February 25, 2021.
The application has been amended as follows: 
IN THE CLAIMS

Claims 4-5 are no longer withdrawn. 

6.  (No Longer Withdrawn, Currently Amended) The gas turbine engine of claim 1, wherein the gas turbine engine comprises a first plurality of airfoils spaced circumferentially within the compressor flow path, each of the first plurality of airfoils defining a heating plenum and bleed air ports

14. (No Longer Withdrawn, Currently Amended) A gas turbine engine defining an axial direction and a radial direction, the gas turbine engine comprising:


a splitter positioned at a forward end of [[the]] a core engine and defining a core inlet, the splitter configured for splitting [[the]] a primary flow of air between the core inlet and [[the]] a the bypass airflow passageway defined between the core engine and an annular nacelle, the splitter comprising: 
an annular inner wall defining a radially outer boundary of a compressor flow path defined through a compressor section of the core engine; 
an annular outer wall spaced apart from the annular inner wall along the radial direction, the annular outer wall being curved to meet with the annular inner wall at a forward end, the forward end defining the core inlet; 
an annular bulkhead spanning between [[an]] the annular inner wall and the annular outer wall substantially along [[a]] the radial direction, the bulkhead defining an inlet port[[,]];
a fluid passageway defined within the annular outer wall, wherein the fluid passageway extends from the inlet port, into the bulkhead, radially outward to the outer wall, and through the annular outer wall towards the core inlet defined by the forward end, the annular outer wall proximate to an exterior surface of the gas turbine-5- U.S. Patent Application Serial No. 15/878,759 Attorney Docket No. 20335/320684-US-1 Response to Office Action dated July 17, 2020engine; and
a fluid supply in fluid communication with the 


15. (No Longer Withdrawn, Currently Amended) The gas turbine engine of claim 14, wherein the outer wall defines heat exchange fins within the 

16. (No Longer Withdrawn, Currently Amended) The gas turbine engine of claim 14, further comprising: an inlet conduit providing fluid communication between the fluid supply and the inlet port.  

plurality of airfoils defining a heating plenum and bleed air ports

19. (No Longer Withdrawn, Currently Amended) A method of manufacturing the gas turbine engine according to claim 1 
depositing a layer of additive material on a bed of an additive manufacturing machine; and 
selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material and form at least one of: the annular inner wall or the annular outer wall 







Restriction/Rejoinder
The restriction requirement between Inventions I-III/Species A-B, as set forth in the Office action mailed on 12/04/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby fully withdrawn. Claims 4-6 directed to non-elected Species B, Claims 14-17 directed to non-elected Invention II, and Claim 19 directed to non-elected Invention III are no longer withdrawn from consideration because claims 4-6, 14-17 and 19 require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-17, 19, and 21-22 are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
February 25, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741